889 F.2d 1085Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tyrone NOBLE, Defendant-Appellant.
No. 89-5596.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 15, 1989.Decided Nov. 7, 1989.

Joseph J. McCarthy, Dawkins, Hanagan, McCarthy & Sengel, on brief for appellant.
Henry E. Hudson, United States Attorney, Peter D.P. Vint, Special Assistant United States Attorney, Office of the United States Attorney, on brief for appellee.
Before HARRISON L. WINTER, K.K. HALL, and WILKINS, Circuit Judges.
PER CURIAM:


1
Tyrone Noble appeals from his conviction of possession with intent to distribute five grams or more of "crack" cocaine.  21 U.S.C.A. Sec. 841(a)(1) (West 1981).  Noble contends that there was not probable cause to arrest him and that the district court erred by not suppressing the fruits of the illegal arrest.


2
We have considered the issues raised in the briefs and find the contentions of Noble meritless.  The arrest was amply supported by probable cause, and the district court correctly denied Noble's motion to suppress.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  Fed.R.App.P. 34(a)(3);  Loc.R. 34(a).


3
AFFIRMED.